Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into as of June 30, 2006, by and between Lixin Cheng (“Cheng”) and Axesstel,
Inc., a Nevada corporation (“Axesstel”), and inures to the benefit of each of
Axesstel’s current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.

RECITALS

A. Cheng has served as the Chief Sales Officer and President of Fixed Wireless
Group of Axesstel pursuant to a Letter Agreement dated June 16, 2005 (the
“Employment Agreement”);

B. Axesstel and Cheng have agreed to terminate the Employment Agreement and
Cheng’s position as Chief Sales Officer and President of Fixed Wireless Group as
of July 15, 2006 (the “Effective Date”) and Axesstel has agreed to provide
certain severance benefits, in exchange for his execution of this Agreement; and

C. Cheng has agreed to accept the benefits to be provided to him under this
Agreement.

NOW, THEREFORE, for and in consideration of the execution of this Agreement, and
the mutual covenants contained in the following paragraphs, Axesstel and Cheng
agree as follows:

1. No Admission of Liability. The parties agree that this Agreement, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.

2. Termination of Employment Agreement. The parties agree that the Cheng’s
employment and rights under the Employment Agreement shall be terminated as of
the Effective Date.

3. Severance and Payment. Axesstel agrees that on the Effective Date it will
provide to Cheng the following severance benefits: (i) a lump sum payment of 12
month’s base salary plus car allowance (which Cheng and Axesstel agree is
$262,000), less applicable withholding taxes, (ii) all of Cheng’s outstanding
stock options will remain outstanding and exercisable until March 31, 2007,
(iii) Axesstel will pay monthly the COBRA payment to maintain Cheng’s health
insurance benefits until the earlier of twelve months from the effective date of
this Agreement, or the time Cheng becomes eligible to receive health insurance
through new employment; and (iv) Cheng shall be entitled to retain his personal
computer and cellular

 

A-1



--------------------------------------------------------------------------------

telephone, provided that Axesstel shall first have the opportunity to remove all
Axesstel confidential information from such devices.

4. General Release. Cheng for himself, his heirs, executors, administrators,
assigns and successors, fully and forever releases and discharges Axesstel and
each of its current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns (collectively,
“Releasees”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Agreement, including, without limitation, any and all claims, liabilities and
causes of action arising out of or relating to Cheng’s employment with Axesstel
prior to the date of this Agreement. Notwithstanding the foregoing, nothing in
this agreement shall be deemed to constitute a waiver or release of Cheng’s
claims for indemnification pursuant to the terms of the Indemnification
Agreement between Axesstel and Cheng dated as of August 3, 2004.

5. Knowing Waiver of Employment-Related Claims. Cheng understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving any and all rights he may have had, now has, or in the
future may have, to pursue against any of the Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws), perquisites of employment (including
but not limited to claims relating to stock and/or stock options) and/or
employment discrimination. Claims not covered by the release provisions of this
Agreement are (i) claims for unemployment insurance benefits, (ii) claims under
the California Workers’ Compensation Act, and (iii) claims arising from
Axesstel’s nonperformance under this Agreement. The release provisions of this
Agreement do not apply to claims which may arise after the date of execution.

6. Waiver of Civil Code § 1542. Cheng expressly waives any and all rights and
benefits conferred upon him by Section 1542 of the Civil Code of the State of
California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

A-2



--------------------------------------------------------------------------------

Cheng expressly agrees and understands that the Release given by him pursuant to
this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which he may have against Axesstel or any of
the other Releasees.

7. Severability of Release Provisions. Cheng agrees that if any provision of the
release given by him under this Agreement is found to be unenforceable, it will
not affect the enforceability of the remaining provisions and the courts may
enforce all remaining provisions to the extent permitted by law.

8. Promise to Refrain from Suit or Administrative Action. Cheng promises and
agrees that he will never sue Axesstel or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against Axesstel or any of the other Releasees, with respect to any claim
covered by the release provisions of this Agreement, including but not limited
to claims arising out of Cheng’s employment with Axesstel prior to the date of
this Agreement, unless he is compelled by legal process to do so. Cheng promises
and agrees that he shall not advocate or incite the institution of, or assist or
participate in, any suit, complaint, charge or administrative proceeding by any
other person against Axesstel or any of the other Releasees, unless compelled by
legal process to do so.

9. Confidentiality of Settlement. Cheng promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential both the fact of and the terms of this settlement, including the
amounts referred to in this Agreement, except that he may disclose this
information to his spouse and to his attorneys, accountants and other
professional advisors to whom the disclosure is necessary to accomplish the
purposes for which Cheng has consulted such professional advisors. Cheng
expressly promises and agrees that, unless compelled by legal process, he will
not disclose to any present or former employees of Axesstel the fact or the
terms of this settlement.

10. Public Announcements. Cheng agrees that Axesstel will be required to issue a
press release and filing on Form 8-K with the United States Securities and
Exchange Commission in connection with the resignation. Cheng agrees that
Axesstel may state that Cheng has “elected to resign for personal reasons” or
other mutually acceptable language. Cheng will not make any contradictory
statement and will refrain from making any statements that are defamatory,
derogatory or detrimental with respect to Axesstel.

11. Promise to Maintain Confidentiality of Axesstel’s Confidential Information.
Cheng acknowledges that due to the position he has occupied and the
responsibilities he has had at Axesstel, he has received confidential
information concerning Axesstel’s products, procedures, customers, sales,
prices, contracts, and the like. Cheng hereby promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential all information he has received while employed by Axesstel
concerning Axesstel’s products and procedures, the identities of Axesstel’s
customers, Axesstel’s sales, Axesstel’s prices, the terms of any of Axesstel’s
contracts with third parties, and the like. Cheng agrees that a violation by him
of the foregoing obligation to maintain the confidentiality of Axesstel’s
confidential information will constitute a material breach of this Agreement.
Cheng specifically confirms that he will

 

A-3



--------------------------------------------------------------------------------

continue to comply with the terms of the Employee Innovations and Proprietary
Rights Assignment dated as of January 19, 2004 and executed by Cheng and
Axesstel.

12. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them which do not appear written herein and that
this Agreement contains the entire agreement of the parties on the subject
matter thereof. The parties further acknowledge and agree that parole evidence
shall not be required to interpret the intent of the parties.

13. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.

14. Waiver, Amendment and Modification of Agreement. The parties agree that no
waiver, amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

15. Representation by Counsel. The parties acknowledge that they have had the
opportunity to be represented in negotiations for the preparation of this
Agreement by counsel of their own choosing, and that they have entered into this
Agreement voluntarily, without coercion, and based upon their own judgment and
not in reliance upon any representations or promises made by the other party or
parties or any attorneys, other than those contained within this Agreement. The
parties further agree that if any of the facts or matters upon which they now
rely in making this Agreement hereafter prove to be otherwise, this Agreement
will nonetheless remain in full force and effect.

16. California Law. The parties agree that this Agreement and its terms shall be
construed under California law, without regard to any choice of law provisions.

17. Agreement to Arbitrate Claims Arising from Agreement. The parties agree that
with the exception of disputes and claims identified below, if any dispute
arises concerning interpretation and/or enforcement of the terms of this
Agreement, said dispute shall be resolved by binding arbitration before a single
arbitrator conducted in San Diego, California in accordance with the Judicial
Arbitration and Mediation Services entity (“JAMS”). The rules of JAMS then in
effect shall govern. In the event that such a dispute arises, counsel for both
parties will attempt to jointly select an arbitrator. If unable to do so, the
procedures outlined in the JAMS rules shall govern.

Exceptions: If Axesstel claims that Cheng has violated the confidentiality
provisions of this Agreement and/or the confidentiality provisions of any other
agreement referenced herein, Axesstel may, but is not required to, arbitrate
said dispute. Furthermore, neither party to this Agreement shall be prohibited
from seeking injunctive relief in a judicial proceeding.

 

A-4



--------------------------------------------------------------------------------

18. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.

19. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

20. Binding Effect. This Agreement shall become effective and binding on the
date first written above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

/s/ Lixin Cheng   6/30/06 Lixin Cheng   AXESSTEL, INC. By:   /s/ Marvin Tseu  
Marv Tseu     Chief Executive Officer  

 

A-5